Exhibit THE SECURITY REPRESENTED HEREBY, AND THE SECURITIES ISSUABLE UPON CONVERSION OR REDEMPTION HEREOF, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS WHICH, IN THE OPINION OF COUNSEL FOR THE HOLDER, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO COUNSEL FOR THIS COMPANY, IS AVAILABLE. VEMICS, INC. CONVERTIBLE PROMISSORY NOTE BRIDGE FUNDING US$ December 23, 2008 FOR VALUE RECEIVED, Vemics, Inc., a corporation duly organized and validly existing under the laws of the state of Nevada (the “Company”), promises to pay to the registered holder of this secured convertible promissory note (“Note”) and its successors and assigns (the “Holder”), the principal sum of Thousand Dollars ($,000) (“Loan Proceeds”) (see Exhibit “B”) in accordance with the terms hereof, and interest on the principal sum outstanding in accordance with the terms hereof.Accrual of interest on the outstanding principal amount shall commence on the date hereof and shall continue until payment in full of the outstanding principal amount has been made or duly provided for, or until the entire outstanding principal amount of the Note has been converted. This Note has been issued pursuant to a subscription agreement executed by the Holder, dated of even date herewith, in the aggregate principal amount of $ (collectively, the “Subscription Agreement”).The Loan Proceeds shall be paid to the Company as follows: (i) $ paid by wire transfer immediately following the execution of this note no later thanDecember 24, 2008. The following is a statement of the rights of the Holder of this Note and the terms and conditions to which this Note is subject, and to which the Holder, by acceptance of this Note, agrees: 1.Principal Repayment; Prepayment.The outstanding principal amount of this Note and any and all accrued but unpaid interest thereon shall be payable on or before June 1, 2009 (the “Maturity Date”), unless this Note has been converted or redeemed as described below.The Company will have the option to extend this note for one six month period. 2.Interest.The Holder is entitled to receive interest on the outstanding principal amount of this Note at the rate of Fifteen percent (15.0%) per annum.Interest shall be due and payable on the Maturity Date in either cash or stock at the discretion of the Note holder. The note will carry a liquidation redemption in addition to the interest due for the time the money is actual being used of 150% on the redemption of the note. (Example: $,000 in, Principle + 50%out, paid at the redemption, plus interest for the time used on the original principle). Interest and the liquidity percent can be paid in either cash or stock (at $.05 per share) or any combination 4.Conversion. (a)Optional Conversion.From and after the date hereof, Holder may elect, at its option, to convert all or any portion of the outstanding principal amount of this Note, and all accrued interest thereon, into shares of common stock of the Company (“Common Stock”), at the Conversion Price. (b)Conversion Price.For purposes of this Note, the “Conversion Price” shall mean, with respect to a conversion of the outstanding principal amount of this Note, plus accrued but unpaid interest thereon, into shares of Common Stock, the price per share of $.05. (c)Mechanics of Conversion.Upon any conversion of the outstanding principal amount of this Note, (i) such principal amount converted shall be converted and such converted portion of this Note shall become fully paid and satisfied, (ii) the Holder shall surrender and deliver the original Note, duly endorsed, to the Company’s office or such other address which the Company shall designate against delivery of the certificates representing the new securities of the Company; (iii) the Company shall promptly deliver a duly executed Note to the Holder in the principal amount, if any, that remains outstanding after any such conversion; and (iv) in exchange for all or any portion of the surrendered Note described in clause (ii) of this Section 4(c), the Company shall provide the Holder with irrevocable instructions addressed to the Company’s transfer and exchange agent, as applicable, to issue such number of shares of Common Stock. (d)Issue Taxes.The Holder shall pay any and all issue and other taxes that may be payable with respect to any issue or delivery of shares of Common Stock on conversion of this Note pursuant hereto; provided, however, that the Holder shall not be obligated to pay any transfer taxes resulting from any transfer requested by any holder in connection with any such conversion. (e)Elimination of Fractional Interests.No fractional shares of Common Stock shall be issued upon conversion of this Note, nor shall the Company be required to pay cash in lieu of fractional interests, it being the intent of the parties that all fractional interests shall be eliminated and that all issuances of the Common Stock shall be rounded up to the nearest whole share. (f)WarrantsThe company shall issue a warrant equal to 40% of the principle sum invested convertible into of common stock at a price of $.05, with five years to convert. 5.Redemption.
